Citation Nr: 1534488	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis, claimed as secondary to service-connected fibromyalgia.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected fibromyalgia.

3.  Entitlement to service connection for disability manifested by elevated liver enzymes due to fatty liver, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an October 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

When these issues were previously before the Board in September 2014, they were remanded for additional development.  The issue of service connection for elevated liver enzymes due to fatty liver, to include as secondary to service-connected fibromyalgia, is before the Board for final appellate consideration.  

The issues of entitlement to service connection for gastritis, claimed as secondary to service-connected fibromyalgia, and service connection for GERD, claimed as secondary to service-connected fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board is aware that the Veteran recently withdrew claims (see July 2015 correspondence) pending at the RO, but there is no indication that she has withdrawal the issues in appellate status.  See 38 C.F.R. § 20.204 (2014).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has a disability manifested by elevated liver enzymes that is related to active duty or were proximately caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A disability manifested by larvated liver enzymes was not incurred in or aggravated by active service and are not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a May 2010 letter.  Reviewing this letter's contents, the Board finds that it provided the necessary notice under the facts of this case and, thus, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, post-service private medical records, VA examination reports and the Veteran's own statements in support of her claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, sets forth all relevant current findings and provides a rationale for the opinion offered.  Unlike the VA medical opinions concerning the Veteran's gastritis and GERD, addressed in the Remand section below, the January 2015 medical opinion concerning the Veteran's elevated liver enzymes is based on an accurate review of the record.  Therefore, a remand us not required for the elevated enzyme claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran contends that she now has a disability manifested by elevated liver enzymes due to active duty or service-connected fibromyalgia.  She contends that her current elevated liver enzymes are related to abnormal lab results in her service treatment records.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for elevated liver enzymes due to fatty liver, to include as secondary to service-connected fibromyalgia.

The Veteran's service treatment records are negative for diagnoses related to elevated liver enzymes.  They do show that the Veteran had abnormal laboratory results.  

Post-service private medical records include a December 2014 diagnosis of fatty infiltration of the liver (non-alcoholic fatty steatohepatitis).  The post-service private medical records are negative for any medical opinion or evidence that the Veteran's elevated liver enzymes are related to active duty, or are due to, the result of or aggravated by a service-connected disability.  

The report of the January 2015 VA examination recounts that the Veteran had a diagnosis of nonalcoholic fatty liver in 2007.  She had this diagnosis in 2012, based on mild elevation in liver enzymes and imaging study, which was not disabling.  The Veteran did not have a diagnosis of NASH, which was inflammation due to steatosis.  Most patients with NAFLD (nonalcoholic fatty liver) are asymptomatic, although some patients with NASH may complain of fatigue, malaise, and vague right upper abdominal discomfort.  Patients are more likely to come to attention because laboratory testing revealed elevated liver aminotransferases or hepatic steatosis was detected incidentally on abdominal imaging.  

A review of the Veteran's in-service lab studies revealed an AST of 38 in December 1987 and 45 in 1988.  The examiner stated that it was less likely as not that the Veteran's current NAFLD was related to service, aggravated by service or related to service related fibromyalgia.  The examiner explained that there was no medical literature to support this claim of fibromyalgia and fatty liver disease.  Body mass index (BMI) of 28 kg/m2 and diabetes mellitus were two factors which have been associated with disease progression or advanced fibrosis.  The examiner pointed out that the Veteran's BMI was 39.0.

While the examiner did not explicitly state that it was less likely as not that the Veteran's current NAFLD was aggravated by service-connected fibromyalgia, a review of the report as a whole makes it clear that this was the examiner's opinion.  The examiner's report repeated the questions set forth by the Board's September 2014 remand, which include a question as to whether there was any aggravation by the service-connected fibromyalgia.  The examiner's statement that there was "no medical literature to support this claim," reading the report as a whole, extends to the question of aggravation by the service-connected disability.  That is, carefully considering the wording of the opinion, the Board finds that the examiner's opinion addressed the question of aggravation sufficient for the Board to continue with adjudication of the claim and considering the findings of this opinion, remanding this issue for further opinion would serve no useful purpose.  

The Board finds that the January 2015 VA medical opinion constitutes probative evidence against service connection for elevated liver enzymes, to include as secondary to service-connected fibromyalgia.  The medical opinion is based on current examination results and a review of the medical record, including the in-service and post-service medical records and lab results.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history, as well as medical principles and the examiner's own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board finds it significant that there is no medical evidence or opinion to the contrary of the January 2015 VA medical opinion.  In this opinion, the examiner identified a relevant disability but opined against a basis for service connection.

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's nonalcoholic fatty liver is related to abnormal in-service laboratory results, or is due to, the result of or aggravated by service-connected fibromyalgia) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a disability manifested by elevated liver enzymes, to include as secondary to service-connected fibromyalgia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by elevated liver enzymes, to include as secondary to service-connected fibromyalgia, is denied.  



REMAND

The Board's September 2014 remand specified that the medical record revealed diagnoses of gastritis and GERD.  In this regard a review of the record reveals that an undated service medical record identifies GERD as a chronic illness.  A 2001 authorization form from Humana Military Healthcare Services provides that the Veteran had GERD and gastritis.  An April 2001 private Operative Report provides a post-op diagnosis of marked gastritis.  

However, the report of a January 2015 VA examination states that the Veteran did not have, and had never been diagnosed with, an esophageal condition.  The report further states that there was no documentation of chronic GERD and treatment noted in the Veteran's medical records, and that reviewing medical records did not support [findings or diagnoses of] gastritis, esophagitis or GERD.  The examiner concluded that it was less likely as not that the Veteran had gastritis or GERD related to service or its onset in service or caused by fibromyalgia or aggravated by service-connected fibromyalgia.  

In light of the fact that the January 2015 medical opinions are based on an inadequate review of the medical record and contradict the medical history set forth in the Board's September 2014 remand, the January 2015 VA examination report is inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The development requested by the Board's September 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the January 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the January 2015 VA examination report, the examiner is asked to opine:

a) Is it at least as likely as not (50 percent probability or greater) that gastritis and/or GERD had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent probability or more) that gastritis and/or GERD is caused by the service-connected fibromyalgia?

c) If not caused by the service-connected fibromyalgia, is it at least as likely as not (50 percent probability or more) that gastritis and/or GERD is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected fibromyalgia?  If the VA physician finds that the gastritis and/or GERD, is aggravated by the service-connected fibromyalgia, the examiner should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

In providing the requested opinions, the VA examiner is requested to address the fact that the Veteran has been diagnosed with gastritis and GERD.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


